Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.


Claim 21-23, 25-35, 27-40 are rejected under 35 U.S.C. 103 as being unpatentable over (Ames et al., US2015082180, Ames) in view of Jafarzadeh et al. (20150215532, Jafarzadeh) in view of Marvit et al. (US20050212754, Marvit).

As to claims 21, 33, 40:
Ames shows an apparatus, a method, non-transitory computer-readable storage medium, comprising processing circuitry;
and memory circuitry including computer program code, the memory circuitry and the computer program code configured to, with the processing circuitry, cause the apparatus to:
enable three dimensional content to be rendered (¶ [0028], [0029]) (e.g., a device may operate in 2D and 3D mode);
determine movement of the apparatus (e.g., determining a change in orientation in any appropriate form, such as in angles or radians of change for one, two, or three degrees (e.g., .DELTA.x, .DELTA.y, .DELTA.z), percentage changes in pitch, roll, and yaw, etc.) and a category of movement of the apparatus (e.g., tilts, rotates, translates, flicks)(¶ [0038], [0042], [0066]), wherein the apparatus is caused to determined movement by differentiating between movement of the apparatus intended to cause scrolling of the three dimensional content and other types of movement of the apparatus ((¶ [0038], [0043]) (e.g., categorizing movement of the device to differentiate between device movement intended to shift content into focus and intended to providing additional content);
control scrolling through the three dimensional content (¶ [0038]) (e.g., shifting content into focus), 
wherein 
if the movement of the apparatus is within a first category in which the movement is intended to cause scrolling of the content, the three dimensional content is scrolled to correspond to the movement of the apparatus (¶ [0038]) (e.g., shifting content into focus) and 
if the movement of the apparatus is within a second category in which the movement is not intended to cause scrolling of the content, 
wherein the apparatus is caused to determine a category of movement by determining a path for the apparatus 
wherein the category of movement determined for the apparatus is determined at least in part on the comparison of expected orientation changes for an apparatus following the determined path to measured orientation changes of the apparatus (¶ [0068]) (e.g., predicting the relative position computing device 1602 and comparing that to the amount of rotation provided by a gyroscope to narrow the search space and facilitate the location of corresponding objects in the images).
Ames fails to specifically show: determining a path of the apparatus and comparing expected accelerations for an apparatus following the determined path to measured accelerations of the apparatus; using expected and measured accelerations instead of orientation changes to determine the path; if the movement of the apparatus is within a second category, the movement is ignored such that there is no change in the content that is rendered in response to the movement of the apparatus
In the same field of invention, Jafarzadeh teaches: approaches for three-dimensional object display used in content navigation. Jafarzadeh further teaches: determine a path of the apparatus and compare expected accelerations for an apparatus following the determined path to measured accelerations of the apparatus (abstract; ¶ [0040], [0055]) (e.g., determining a relative orientation of the device and determining rotation of the device, to determine an appropriate path of motion for the capture and any deviation from that path; a computing device might include one or more sensors that can detect changes in motion, direction, and/or orientation. These can include, for example, an inertial sensor, an electronic compass, a gyroscope, an accelerometer; a device can monitor a speed of the motion using an accelerometer, gyroscope, or other such element, and can determine whether the motion is going too quickly or too slowly. If a motion is going too slowly, there might be wasted processing as the acquired images overlap much more than necessary and the stitching will waste resource; in other words, determination of deviation from an expected path which involves determining relative orientation of a device may involve use of an accelerometer to determine if the device motion is going too quickly or slowly).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Ames and Jafarzadeh before the effective filing date of the invention, to have combined the teachings of Jafarzadeh with the apparatus as taught by Ames. 
One would have been motivated to make such combination because a way to more effectively capture images would have been obtained and desired, as expressly taught by Jafarzadeh (¶ [0001]). 

In the same field of invention, Marvit teaches: dynamic adaptation of gestures for motion controlled handheld devices. Look further teaches: 
determine movement of the apparatus and a category of movement of the apparatus (¶ [0067]), (e.g., determining if a device movement acceleration is above or below a certain threshold) 
wherein the apparatus is caused to determined movement by differentiating between movement of the apparatus intended to cause scrolling of the 
control scrolling through the three dimensional content (¶ [0067], [0138]) (e.g., device movement acceleration above a certain threshold may cause a particular gesture mapped as a command to scroll a page up when running a web browser at the device), 
wherein 
if the movement of the apparatus is within a first category in which the movement is intended to cause scrolling of the content, the 
if the movement of the apparatus is within a second category in which the movement is not intended to cause scrolling of the content, the movement is ignored such that the three dimensional content is not scrolled and there is no change in the content that is rendered in response to the movement of the apparatus (¶ [0067) (e.g., determining whether any acceleration change detected is greater than a particular respective threshold. If detected acceleration change along each of the three axes is not greater than a set threshold, then the device may be considered at rest);
wherein the apparatus is caused to determined a category of movement by determining a path for the apparatus and comparing expected accelerations for an apparatus following the determined path to measured accelerations of the apparatus

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Ames, Jafarzadeh, Marvit before the effective filing date of the invention, to have combined the teachings of Marvit with the apparatus as taught by Ames, Jafarzadeh. 
One would have been motivated to make such combination because a way to determine when a device at rest or not when the device is in constant motion but not being moved by a user at a particular time (e.g., resting in a train moving at a constant speed)  would have been obtained and desired, as expressly taught by Marvit (¶ [0067]). 

As to claims 22, 34, Jafarzadeh further teaches:
wherein the second category of movement corresponds to the accelerations caused by the apparatus following the determined path (¶ [0022]) (e.g., determine how well the user is following the intended path, and whether the user is holding the device without significant tilt or rotation; the device can notify the user when a deviation occurs, and can also attempt to provide guidance for the user to adjust the orientation or location of the device).
One would have been motivated to make such combination because a way to more effectively capture images would have been obtained and desired, as expressly taught by Jafarzadeh (¶ [0001]). 

As to claims 23, 35, Jafarzadeh further teaches:
An apparatus as claimed in claim 21 wherein the first category of movement corresponds to accelerations that are not caused by the apparatus following the determined path (¶ [0022]) (e.g., determine how well the user is following the intended path, and whether the user is holding the device without significant tilt or rotation; the device can notify the user when a deviation occurs, and can also attempt to provide guidance for the user to adjust the orientation or location of the device).
One would have been motivated to make such combination because a way to more effectively capture images would have been obtained and desired, as expressly taught by Jafarzadeh (¶ [0001]). 

As to claims 25, 37, Ames further shows:
wherein the movement of the apparatus in both the first category and the second category comprises a change in orientation of the apparatus (¶ [0038], [0042]) (e.g., device rotates).

As to claims 26, 38, Ames further shows:
An apparatus as claimed in claim 21 wherein the first category of movement comprises changes in position of the apparatus relative to a user of the apparatus and the second category of movement comprises movement of the apparatus which does not change the position of the apparatus relative to a user of the apparatus (¶ [0022]) (e.g., a user may tilt the apparatus or provide touch input).

As to claims 27, 39, Ames further shows:
wherein the memory circuitry and the computer program code are configured to, with the processing circuitry, cause the apparatus to enable two dimensional content and three dimensional content to be displayed simultaneously and control the scrolling of the three dimensional content so that the two dimensional content continues to be displayed if the movement of the apparatus is within a second category (¶ [0038]) (e.g., shifting 2D content into focus in a 3D environment).

As to claim 28, Ames further shows:
An apparatus as claimed in claim 27 wherein the memory circuitry and the computer program code are configured to, with the processing circuitry, cause the apparatus to fix the two dimensional content in position on a display (¶ [0038], [0044]) (e.g., a rotation of the device or other change in orientation can cause the device to enter a reading mode or other similar mode; content can be presented on a single page, to navigate to another page the user may select a link).

As to claim 29, Ames further shows:
An apparatus as claimed in claim 27 herein the memory circuitry and the computer program code are configured to, with the processing circuitry, cause the apparatus to detect a user input and in response to the detected user input move the two dimensional content from the fixed position (¶ [0041]) (e.g., the 3D view mode can be activated through a touch input).

As to claim 30, Ames further shows:
An apparatus as claimed in claim 21 wherein the memory circuitry and the computer program code are configured to, with the processing circuitry, cause the apparatus to classify movement of the apparatus as first category or second category (¶ [0038], [0042]) (e.g., device may rotate in any of the 3 axis).

As to claim 31,Ames further shows:
An apparatus as claimed in claim 21 wherein the three dimensional content comprises visual content and the rendering of the three dimensional content comprises displaying the images on one or more displays (figs. 2, 3a, 3b, 4a, 4b).

As to claim 32,Ames further shows:
An electronic device comprising an apparatus as claimed in claim 21 (figs. 2, 3a, 3b, 4a, 4b).

Claims 24, 36 are rejected under 35 U.S.C. 103 as being unpatentable over (Ames et al., US2015082180, Ames) in view of Jafarzadeh et al. (20150215532, Jafarzadeh) in view of Marvit et al. (US20050212754, Marvit), further in view of Bennett et al. (US20130322634, Bennett).

As to claims 24, 36:
Ames, Jafarzadeh, Marvit show an apparatus, method, substantially as claimed, as specified above. 
Ames, Jafarzadeh, Marvit fail to specifically show: wherein the determined path corresponds to a path of a moving vehicle within which the apparatus is located.
In the same field of invention, Bennett teaches: context-aware voice guidance. Bennett further teaches: a determined path corresponds to a path of a moving vehicle within which the apparatus is located (¶ [0018], [0637]) (e.g., turning on the display when user deviates from prescribed route; an arrow may roughly represent the path of the vehicle).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Ames, Jafarzadeh, Marvit and Bennett before the effective filing date of the invention, to have combined the teachings of Bennett with the apparatus, method, as taught by Ames, Jafarzadeh, Marvit. 
One would have been motivated to make such combination because a way to provide more useful map applications would have been obtained and desired, as expressly taught by Bennett (¶ [0003]).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive. Examiner reiterates that references to specific columns, figures or lines should not be limiting in any way. The entire reference provides disclosure related to the claimed invention. 
Applicant argues:
Marvit fails to teach or suggest categorizing a user's movement as unintentional and in response to the categorization, ignoring the input and taking no action. Indeed, Marvit provides no disclosure for determining user input as unintentional and categorizing the user input as such 
Examiner disagrees.
Marvit clearly teaches categorizing a user's movement as unintentional and in response to the categorization, ignoring the input and taking no action (¶ [0067) (e.g., determining whether any acceleration change detected is greater than a particular respective threshold. If detected acceleration change along each of the three axes is not greater than a set threshold, then the device may be considered at rest). Therefore, the combination of Ames, Jafarzadeh, Marvit render obvious the instant invention.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mitchell		[U.S. 20110248987]
Miki et al.		[U.S. 20150097858]
Russell.			[U.S. 20120274745]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        9/5/2022